Exhibit 10.2

Amendment No. 1 to Second Amended and Restated Trust Agreement

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED TRUST AGREEMENT (the
“Amendment”), dated as of December 12, 2016, is entered into by and among
MEDALLION FUNDING LLC (successor by merger to Medallion Funding Corp.), a New
York limited liability company (the “Depositor”), U.S. BANK TRUST, N.A., a
national banking association (the “Owner Trustee”), in its individual capacity
but only to the limited extent expressly set forth in the Trust Agreement (as
defined herein) and as Owner Trustee of the trust known as TAXI MEDALLION LOAN
TRUST III continued pursuant to Article II of the Trust Agreement and DZ BANK AG
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN (the “Agent”), as agent.
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Trust Agreement.

PRELIMINARY STATEMENTS

A. The Depositor and the Owner Trustee are parties to that certain Second
Amended and Restated Trust Agreement, dated as of December 12, 2013 (the “Trust
Agreement”).

B. The parties hereto have agreed to amend certain provisions of the Trust
Agreement upon the terms and conditions set forth herein.

C. The Board of Managers of the Trust has ratified the amendment to the Bylaws
set forth in Section 1(ii) of this Agreement, in its Unanimous Written Consent
dated as of December 8, 2016 (the “Consent”).

SECTION 1. Amendments to the Trust Agreement.

(i) Effective as of the date hereof, the definition of “Independent Manager” in
Section 1.01 of the Trust Agreement is hereby deleted and replaced in its
entirety with the following:

“Independent Manager” means a Person who (i) is not, and has not been during the
preceding five years, a stockholder, member, employee, partners, officer,
director, manager or supplier of the Borrower or the Servicer, or any of their
respective Affiliates, (ii) does not have, and has not during the preceding five
years had, a personal friendship or business or family relationship with any
stockholder, member, employee, partner, officer, director, manager or supplier
of the Borrower or the Servicer or any of their respective Affiliates, and
(iii) (a) has prior experience as an independent director or manager for an
entity whose charter documents require the unanimous consent of all independent
directors or managers thereof before such entity could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable state or federal law relating to
bankruptcy and (b) is employed by, and has at least three years of employment
experience with, a nationally recognized provider of advisory, management, or
placement services to issuers and borrowers under securitization or structured
finance



--------------------------------------------------------------------------------

transactions and which in the ordinary course of its business provides
independent directors and independent managers for special-purpose financing
entities such as the Borrower.

(ii) As ratified by the Consent, the first paragraph of Section 2.02 of the
Bylaws, attached as Exhibit B to the Trust Agreement, is hereby deleted and
replaced in its entirety with the following:

One of the members of the Board of Managers shall be an Independent Manager.
“Independent Manager” means a Person who (i) is not, and has not been during the
preceding five years, a stockholder, member, employee, partners, officer,
director, manager or supplier of the Borrower or the Servicer, or any of their
respective Affiliates, (ii) does not have, and has not during the preceding five
years had, a personal friendship or business or family relationship with any
stockholder, member, employee, partner, officer, director, manager or supplier
of the Borrower or the Servicer or any of their respective Affiliates, and
(iii) (a) has prior experience as an independent director or manager for an
entity whose charter documents require the unanimous consent of all independent
directors or managers thereof before such entity could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable state or federal law relating to
bankruptcy and (b) is employed by, and has at least three years of employment
experience with, a nationally recognized provider of advisory, management, or
placement services to issuers and borrowers under securitization or structured
finance transactions and which in the ordinary course of its business provides
independent directors and independent managers for special-purpose financing
entities such as the Borrower.

SECTION 2. Consent to Trust Agreement Amendments. The Agent hereby consents to
the amendments to the Trust Agreement and Bylaws set forth in Section 1 hereto.

SECTION 3. Reference to and Effect on the Trust Agreement.

(a) Upon the effectiveness of this Amendment, (a) each reference in the Trust
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Trust Agreement as amended or
otherwise modified hereby, and (b) each reference to the Trust Agreement in any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Trust Agreement as amended or
otherwise modified hereby.

(b) Except as specifically provided herein, the Trust Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed. In addition, in the event of any inconsistency between the Trust
Agreement and this Amendment, the terms of this Amendment shall control.

(c) The execution, delivery and effectiveness of this Amendment shall

 

-2-



--------------------------------------------------------------------------------

not operate as a waiver of any right, power or remedy of the Agent or the Lender
under the Trust Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein.

SECTION 4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or .pdf transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 7. Successors and Assigns. This Amendment shall be binding upon each
party hereto and their respective successors and assigns and shall inure to the
benefit of each party hereto and their successors and assigns.

SECTION 8. Entire Agreement. This Amendment, taken together with the Trust
Agreement, embodies the entire agreement and understanding of the parties hereto
and supersedes all prior agreements and understandings, written and oral,
relating to the subject matter hereof.

[Remainder of page left intentionally blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

MEDALLION FUNDING LLC (successor by

    merger to Medallion Funding Corp.

By:   /s/Alvin Murstein   Name: Alvin Murstein   Title: Chairman & Chief
Executive Officer By:   /s/Larry D. Hall   Name: Larry D. Hall   Title:
Treasurer U.S. BANK TRUST, N.A., as Owner Trustee By:   /s/Nicole Poole   Name:
Nicole Poole   Title: Vice President

Solely with respect to Section 2 of this Agreement,

 

DZ BANK AG DEUTSCHE ZENTRAL-

GENOSSENSCHAFTSBANK, FRANKFURT

AM MAIN, as Agent

By:   /s/Jayan Krishnan   Name: Jayan Krishnan   Title: Director By:  
/s/Franziska Hummel   Name: Franziska Hummel   Title: Vice President